UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                          ORDER




SARAH L. CAVE, United States Magistrate Judge.

         The Plaintiffs’ Letter-Motion to file portions of the Memorandum of Law in Support of

Motion for Reconsideration under seal (ECF No. 741) is GRANTED. The redacted Memorandum

of Law filed at ECF No. 743 shall remain under seal only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter Motions at ECF No. 741.


Dated:          New York, New York
                February 14, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
